Citation Nr: 1717336	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disk and joint disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected coronary artery disease (CAD).

3.  Entitlement to an evaluation in excess of 20 percent for service-connected mild degenerative disk disease of cervical spine, C5-C7.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II with diabetic ulcer, right foot.

5.  Entitlement to a compensable evaluation for service-connected hypertension.

6.  Entitlement to a temporary total evaluation of 100 percent because of hospital treatment in excess of 21 days for a service-connected condition. (38 CFR 4.29)

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to individual unemployability (TDIU).

9.  Entitlement to an earlier effective date prior to April 18, 2012, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.

10. Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.

11. Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.

12.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity prior to July 19, 2012, and in excess of 30 percent from July 19, 2012. 

13.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity prior to July 19, 2012, and in excess of 20 percent from July 19, 2012.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1975 to May 1977 and from July 1980 to February 1985, and in the U.S. Coast Guard from September 2001 to March 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the VA RO in Jackson, Mississippi. 

In a June 2009 rating decision, the RO denied service connection for a left shoulder disorder, a back disability, bilateral elbow arthritis, a muscle injury, a bilateral shoulder disability, and bilateral hip and knee disabilities.  The RO granted service connection for degenerative disc disease of the cervical spine and awarded an initial 20 percent rating effective September 17, 2007.  Service connection for coronary artery disease was also granted with an initial 30 percent rating effective July 13, 2006.  The Veteran appealed all issues.

In September 2011, the Board granted service connection for the back disability, and awarded partial grants of higher ratings for the coronary artery disease and degenerative disc disease of the cervical spine.  The Board denied service connection for bilateral elbow arthritis, muscle injury, a bilateral shoulder disability, and bilateral hip and knee disabilities.  The Board remanded the issues of entitlement to service connection for sleep apnea and a psychiatric disorder [to include posttraumatic stress disorder (PTSD)], entitlement to an increased rating for a lipoma tumor on the spine, and entitlement to TDIU. While the agency of original jurisdiction (AOJ) has recently completed some requested development related to these claims, a recent supplemental statement of the case (SSOC) has not been issued since this development was conducted, and these issues have not been certified back to the Board, with the exception of the Veteran's TDIU claim which will be addressed below.  As such, the issue of entitlement to service connection for sleep apnea and a psychiatric disorder (to include PTSD), and the issue of entitlement to an increased rating for a lipoma tumor on the spine will be addressed in a subsequent Board decision once all development has been completed and if the benefits are not fully granted by the AOJ. 
In a July 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned initial ratings of 10 percent for each upper extremity and 20 percent for each lower extremity with an effective date of April 18, 2012.  The Veteran submitted a notice of disagreement (NOD) with respect the initial ratings and effective dates assigned. 

In January 2013, the RO increased the initial rating for right upper extremity peripheral neuropathy to 30 percent and left upper extremity peripheral neuropathy to 20 percent, both from July 19, 2012.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35   (1993).

In the January 2013 decision, the RO also denied service connection for urinary frequency and for erectile dysfunction. 

The Veteran appealed the Board's September 2011 decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated that portion of the decision which denied service connection for the bilateral elbow and left shoulder disabilities and remanded those issues back to the Board.  The Court affirmed the Board's decision with respect to the other issues adjudicated in the September 2011 decision, including the denial of service connection for a right shoulder disability. 

In a June 2013 rating decision, the RO awarded service connection for degenerative disc and joint disease of the lumbar spine.  An initial rating of 10 percent was assigned effective from September 17, 2007.  The Veteran submitted an NOD with respect to the decision.

In June 2014, the Board denied service connection for bilateral elbow and left shoulder disorders.  The Board also remanded the issues of service connection for COPD, a rating in excess of 20 percent for service-connected diabetes mellitus, and a rating in excess of 10 percent for service-connected disability of the thoracolumbar spine for the issuance of a statement of the case (SOC), which has since been issued in July 2016.  These issues were then properly appealed. 

The Veteran appealed the Board's June 2014 decision to the Court.  In May 2015, the Court vacated and remanded only that portion of the Board's decision which denied service connection for the left shoulder disorder for compliance with the instructions in a Joint Motion for Partial Remand.  The remaining claims on appeal were dismissed. 

In a February 2015 rating decision, the RO denied a rating in excess of 30 percent for coronary artery disease, a rating in excess of 20 percent for degenerative disc disease of the cervical spine, and a compensable rating for hypertension; and a temporary total disability rating for hospital treatment in excess of 21 days.  The Veteran submitted a timely NOD with respect to these issues.

In a January 2016 decision, the Board remanded the issues of entitlement to service connection for a left shoulder disorder, erectile dysfunction, and urinary frequency in order to obtain VA and private treatment records and conduct pertinent VA examinations.  While some development has been conducted pertaining to these claims, a SSOC regarding these claims has not been issued and these issues have not been certified back to the Board.  As such, they will be addressed in a subsequent Board decision once development has been completed and if the benefits are not fully granted by the AOJ.

The January 2016 Board decision also remanded the issues of entitlement to an earlier effective date for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities; entitlement to increased ratings for coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, degenerative disc disease of the cervical spine, and hypertension; and for a temporary total disability rating for hospitalization greater than 21 days.  A SOC was provided in July 2016, which addressed these issues, as well as the issues of entitlement to service connection for COPD, a rating in excess of 20 percent for service-connected diabetes mellitus, a rating in excess of 10 percent for service-connected disability of the thoracolumbar spine, and entitlement to TDIU.  All issues have been properly appealed and are back before the Board for consideration.

Additional argument and evidence was associated with the claims file since the most recent, pertinent SOC was issued without a waiver of consideration by the AOJ.  However, as the newly received evidence is not pertinent to the effective date claims on appeal and the remaining issues have been remanded to the AOJ, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims as done below without a waiver of consideration by the AOJ. 

The issues of entitlement to service connection for a stroke, osteomyelitis of the jaw, renal artery stenosis, and Parkinson's disease have been raised by the record in February 2017, November 2015, July 2015, and March 2015 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

All issues on appeal with the exception of those pertaining to effective dates are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's informal claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities was received by VA on April 18, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 18, 2012, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Codes 8515, 8520 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for earlier effective dates, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  When the Veteran filed his claim for service connection for peripheral neuropathy, a May 2012 VCAA letter fully satisfied the duty to notify provisions.  His disagreement with the effective date assigned is a downstream element of the service connection claim and does not warrant a separate notification letter.  Rather, he was provided a statement of the case responsive to the effective date question.  It must be noted, however, that the May 2012 VCAA letter did have a section on "how VA determines the effective date" which did provide him important information.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  While several of the Veteran's other claims are being remanded below in order to obtain medical records, there is no indication that these medical records would affect the Veteran's effective date claims.  There has been no allegation evidence is outstanding pertinent to the effective date issues.  A new VA examination would not be pertinent to the adjudication of the effective date claims.
VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that an earlier effective date, prior to April 18, 2012, should be assigned for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r).


A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2016).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.  In this case, the Veteran claims were received prior to March 24, 2015.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that April 18, 2012, is the correct date for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of these benefits, there is no basis under the governing legal criteria to establish that he is legally entitled to earlier effective dates.  

In reviewing the evidence, the Board acknowledges that the Veteran submitted a claim for service connection for a bilateral leg condition possibly secondary to service-connected lipoma tumor of the spine on April 22, 2011.  He asserted that his doctor told him that his leg pains were due to the tumor on his spine putting pressure on his nerves resulting in leg pain, difficulty standing and walking, and cramping muscles.  At a May 2011 VA examination, the examiner determined that the evidence of record was not consistent with radiculopathy and did not support a medical diagnosis.  In a February 28, 2012, rating decision, the RO denied service connection for a bilateral leg condition.

On April 18, 2012, the Veteran submitted a claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, which was subsequently granted in a July 2012 rating decision.  The evidence of record does not reflect that the Veteran submitted a claim for service connection for peripheral neuropathy of the bilateral upper extremities prior to this date.  As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  As such, the Board must conclude that an effective date earlier than April 18, 2012, the date of the Veteran's original claim for service connection for peripheral neuropathy of the bilateral upper extremities, is not warranted.

With regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, the Board has considered whether an earlier effective date could be established based on the Veteran's April 2011 claim for service connection for a bilateral leg condition.  However, even if the Board were to liberally construe this claim to include any symptoms potentially attributable to any condition of the lower extremities, the medical evidence prior to April 18, 2012, did not show that the Veteran had peripheral neuropathy of either lower extremity.  In other words, there was no medical evidence prior to April 2012 showing diagnosis of peripheral neuropathy, so service connection would not be warranted, even if the 2011 claim were liberally construed to encompass all possible lower extremity disorders.  VA is required to liberally construe claims for all conditions shown by the record, but since peripheral neuropathy was not shown by the record prior to April 2012, the 2011 claim cannot be said to reasonably encompass such a condition.  Specifically, while the Veteran reported at a June 2012 VA examination that he had a diagnosis of peripheral neuropathy since 2010,  a May 11, 2011, VA examination report specifically determined that the evidence of record did not support a medical diagnosis of peripheral  neuropathy of the bilateral lower extremities.  

Thus, notwithstanding the Veteran's assertions that an earlier effective date should be assigned, the fact remains that the Veteran filed his claim for benefits related to peripheral neuropathy of the bilateral upper and lower extremities on April 18, 2012, which was more than one year after his separation from active service, and the medical evidence of record does not definitively support a diagnosis of peripheral neuropathy of the bilateral lower and upper extremities prior to this date.  As such, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim.  38 U.S.C.A. § 5110(a) (West 104); 38 C.F.R. § 3.400 (2016).  


ORDER

Entitlement to an earlier effective date prior to April 18, 2012, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.

In March 2017, the Veteran submitted an Authorization and Consent to Release Information form for treatment records from Keesler Medical Center from October 2016 to the present.  Additionally, the Board notes that the Veteran asserted in a September 2016 treatment record from the Biloxi VA Medical Center (VAMC) that he was treated at Keesler, was getting non-VA medicine, and wanted to discontinue his insulin from VA.  On May 5, 2017, the AOJ issued a letter requesting these records.  No records have yet been associated with the claims file. As such, the Board finds the Veteran's claims should be remanded to ensure that all recent treatment records are associated with the claims file and to issue a SSOC addressing all new evidence.

Additionally, the Veteran submitted an Authorization and Consent to Release Information form, signed December 9, 2012, for treatment records related to heart failure from Dr. Peterson from November 2012.  Records reveal that Dr. Peterson treated the Veteran at Keesler Medical Center as well.  Such records should be obtained on remand.   Attempts should also be made to obtain treatment records from B. Benefield referenced on the Veteran's August 20, 2013, Authorization and Consent to Release Information form.

With regard to the Veteran's claim for entitlement to a temporary total evaluation of 100 percent because of hospital treatment in excess of 21 days for a service-connected condition, the Veteran asserted in a February 2015 Report of General Information that he had a back surgery in 2012.  In December 2013, the Veteran was sent a letter requesting new release forms for Garden Park Hospital and Dr. Graham, as his previous release forms were over a year old and no longer valid.  In December 2014, the Veteran submitted a release form for Dr. Graham.  Such records should be requested.  The Board notes that records were obtained from Garden Park Medical Center from 2015.  However, a new release form needs to be obtained and records should be requested from Garden Park Hospital pertaining to the Veteran's 2012 back surgery.   

Additionally, the Board notes that all outstanding VA treatment records should be associated with the claims file as well.

Furthermore, the Board notes that the representative requested in a December 2015 statement that the Veteran be scheduled for new VA examinations for his cervical spine condition and his diabetes, as he was recently given a prescription for a neck brace and diabetic stockings.  The Board also notes that his most recent VA examinations pertaining to his hypertension, coronary artery disease, cervical spine condition and peripheral neuropathy were conducted in December 2014; his most recent VA lumbar spine examination was conducted in October 2014; and his most recent VA diabetes mellitus examination was conducted in August 2013.  In light of the representative's request for more current VA examinations, and because several years have passed since the most recent pertinent VA examinations, the Veteran should be scheduled for pertinent VA examinations to determine the current severity of his service-connected disabilities.  

Finally, with regard to the Veteran's COPD claim, he asserts that he developed COPD as a result of in-service exposure to asbestos.  Specifically, he asserted in a December 2014 statement that he was exposed to asbestos from pipes in the berthing area just below the deck of the USS midway.  He asserted that his bunk was 18 inches below the ceiling and, when planes were catapulted or arrested, this would cause vibration, which stirred the dust.  He also asserted that he was exposed to asbestos from repairs and maintenance while serving in Lafayette, Louisiana.  He further reported that he had a history of tobacco use from smoking and that he potentially had some exposure to asbestos over the course of 4 days while working construction prior to service.  On a December 2000 Report of Medical History, the Veteran reported tobacco use and that he was on a surveillance program for exposure to asbestos.  In light of the Veteran's allegations, a VA examination should be provided addressing the etiology of his COPD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Biloxi VAMC (and associated clinics) from March 2017 to the present. 

2. Attempts should be made to obtain all available medical records from:
* Keesler Medical Center dating back to 2012; 
* B. Benefield referenced on the Veteran's August 20, 2013, Authorization and Consent to Release Information form; and 
* Garden Park Hospital and Dr. Graham relating to the Veteran's 2012 back surgery. 

Since his prior authorization forms have expired, the Veteran must complete new release forms so that VA can request these records.  He is advised that if he does not do so, VA cannot obtain any of these private treatment records, and this may impact adjudication of his claims.  In the alternative, he can obtain and submit these records himself.

Associate any records received, including negative responses, with the claims file.  The Veteran should be notified if VA is unable to obtain any identified records.

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected coronary artery disease AND hypertension.  The examiner should opine as to the impact of the Veteran's CAD and HTN on his ability to obtain and maintain substantially gainful employment.  

4. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability and his service-connected lumbar spine disability.  The examiner should opine as to the impact of the Veteran's back and neck disabilities on his ability to obtain and maintain substantially gainful employment.

5. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The examiner should opine as to the impact of the Veteran's peripheral neuropathy on his ability to obtain and maintain substantially gainful employment.

6. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus, type II with diabetic ulcer, right foot.  The examiner should opine as to the impact of the Veteran's DM on his ability to obtain and maintain substantially gainful employment.

7. Schedule the Veteran for a VA examination to address his COPD claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  The examiner should diagnose the Veteran with all current lung or respiratory conditions, to include COPD, if appropriate.  

The examiner should then render an opinion as to whether it is at least as likely as not that any diagnosed lung or respiratory condition, to include COPD, was caused or aggravated by his active duty service, to include alleged in-service exposure to asbestos.  The Veteran's tobacco use should also be considered in rendering any opinions on this matter.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

8. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


